If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                    February 25, 2020
                Plaintiff-Appellee,

 v                                                                  No. 346408
                                                                    Genesee Circuit Court
 MALIK LETROY WEBB,                                                 LC No. 18-043289-FH

                Defendant-Appellant.


Before: BORRELLO, P.J., and METER and RIORDAN, JJ.

PER CURIAM.

       Defendant was convicted by jury of carrying a concealed weapon (CCW), MCL 750.227,
felon in possession of a firearm, MCL 750.224f, felon in possession of ammunition, MCL
750.224f(6), and two counts of possession of a firearm during the commission of a felony (“felony-
firearm”), MCL 750.227b. The trial court sentenced defendant, as a second-offense habitual
offender, MCL 769.10, to concurrent terms of 24 to 90 months’ imprisonment for the felon in
possession convictions, to be served consecutively to concurrent terms of to 28 to 90 months’
imprisonment for the CCW conviction and two years’ imprisonment for the felony-firearm
convictions. For the reasons set forth in this opinion, we affirm defendant’s convictions and
sentences.

                                       I. BACKGROUND

         This case arises from a traffic stop conducted on a car owned and operated by defendant
on April 28, 2018. On that date, defendant was driving his car with his girlfriend, Ziair Coe as a
passenger and Michigan State Trooper (MSP) Coon was assigned to patrol the City of Flint. Coon
testified that at around 3:45 a.m. he saw defendant’s car with a defective headlight. His partner,
Trooper Fill, who was driving the MSP marked patrol car, initiated a stop on defendant’s vehicle.
Coon and Fill made contact with defendant, who they later identified as the driver. Coon noticed
a handgun underneath Coe’s seat and he also saw a loaded magazine near the handgun. Defendant
and Coe were ordered out of the vehicle and were handcuffed. Fill testified he then advised




                                               -1-
defendant of his Miranda1 rights, and defendant thereafter told Fill that he was aware that the
handgun was in his automobile, and defendant further acknowledged that he was not permitted to
be in possession of any firearms or ammunition. Defendant and Coe both explained to the officers
that the handgun belonged to Coe, who initially told officers she had a permit to carry the weapon.
However, after a check revealed that Coe did not have any such license, defendant acknowledged
that his DNA would probably be found on the gun.

       Following a jury trial defendant was convicted and sentenced as stated above. This appeal
then ensued.

                                            II. ANALYSIS

         On appeal, defendant raises several issues. First, through counsel, defendant argues that
the trial court violated his due process rights by failing to properly score PRV-5 and PRV-7.
Counsel requests this Court remand for resentencing. Defendant also filed a Standard 4 Brief,2
and in it, he makes numerous assertions that his counsel was ineffective, and that he did not receive
a fair trial due to prosecutorial misconduct.

       We begin our analysis of defendant’s arguments by examining whether he is entitled to
resentencing because the trial court improperly assessed prior record variable (PRV) 5 and PRV 7
during sentencing.

        “In reviewing a trial court’s calculation of a defendant’s sentencing guidelines score, this
Court reviews factual determinations for clear error, and factual determinations must be supported
by a preponderance of the evidence.” People v Anderson, 322 Mich. App. 622, 634; 912 NW2d
607, citing People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016). “Clear error
exists if the reviewing court is left with a definite and firm conviction that the trial court made a
mistake.” People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676 (2011), citing People v Burrell,
417 Mich. 439, 449; 339 NW2d 403 (1983). “ ‘Whether the facts, as found, are adequate to satisfy
the scoring conditions prescribed by statute, i.e., the application of the facts to the law, is a question
of statutory interpretation, which an appellate court reviews de novo.’ ” Anderson, 322 Mich. App.
at 634, quoting People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).

       Defendant argues that the trial court erred when it assessed five points for PRV 5 during
sentencing because he did not have two prior misdemeanor juvenile adjudications. Five points are
assessed under PRV 5 if “[t]he offender has 2 prior misdemeanor convictions or prior
misdemeanor juvenile adjudications . . . .” MCL 777.55(1)(d). Defendant correctly notes that his
presentence investigation report (PSIR) did not list two previous misdemeanor juvenile
adjudications. Nonetheless, defendant’s PSIR does list two prior adult misdemeanor convictions,



11
     Miranda v Arizona, 384 U.S. 436, 444; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).

2
  Such briefs are filed pursuant to Administrative Order No. 2004-6. Standard 4, 471 Mich. cii
(2005) and commonly referred to as a Standard 4 Brief.

                                                   -2-
one for “Retail Fraud” in April 2015 and one for “Reckless Use of Firearm” in September 2015.
Therefore, the trial court did not err because defendant had two prior misdemeanor convictions.

        Defendant also asserts that the trial court erred when it assessed 20 points for PRV 7,
maintaining that it should not have scored his CCW conviction as that conviction resulted in a
mandatory consecutive sentence. PRV 7 addresses “subsequent or concurrent felony convictions.”
MCL 777.57(1). Twenty points are assessed if “[t]he offender has 2 or more subsequent or
concurrent convictions . . . .” MCL 777.57(1)(a). MCL 777.57(2)(b) directs the trial court to “not
score a felony[-]firearm conviction in this variable,” and MCL 777.57(2)(c) directs the trial court
to “not score a concurrent felony conviction if a mandatory consecutive sentence . . . will result
from that conviction.”

         As to when a trial court may impose a consecutive sentence, this Court has stated: “A
consecutive sentence may be imposed only if specifically authorized by law.” People v Gonzalez,
256 Mich. App. 212, 229; 663 NW2d 499 (2003), citing People v Lee, 233 Mich. App. 403, 405; 592
NW2d 779 (1999). “MCL 750.227b(3) provides that a felony-firearm sentence shall be served
consecutive with the sentence imposed for ‘the [underlying] felony or attempt to
commit the felony.’ ” People v Coleman, 327 Mich. App. 430, 441; ___ NW2d ___ (2019)
(alteration in original). “A felony-firearm sentence must therefore be served consecutive with the
sentence for the one predicate felony.” Id. “Because there is no statute mandating that a sentence
for a CCW conviction run consecutively to a sentence for a felony-firearm conviction, the sentence
should run concurrently.” People v McCrady, 213 Mich. App. 474, 486; 540 NW2d 718 (1995).

       Here, the predicate felonies for defendant’s felony-firearm convictions were felon in
possession of a firearm and felon in possession of ammunition. Defendant’s sentencing
information report lists defendant’s CCW conviction as the sentencing offense. Defendant’s
amended judgment of sentence ordered that defendant’s felon in possession sentences run
consecutively to defendant’s felony-firearm sentences.

        Defendant argues that the trial court should not have considered defendant’s conviction of
CCW when it assessed points under PRV 7 because that sentence resulted in a mandatory
consecutive sentence. Defendant’s arguments regarding his CCW conviction do not address the
fact that defendant had concurrent felony convictions of felon in possession of a firearm and felon
in possession of ammunition. As this Court stated in People v Terrell, 312 Mich. App. 450, 468-
469; 879 NW2d 294 (2015); rev’d in part on other grounds, 501 Mich. 903 (2017) in response to a
similar argument:

       Defendant's argument is directed at the interpretation of the legislative sentencing
       guidelines, which presents a legal question that we review de novo. The
       instructions for PRV 7 only precluded the trial court from relying on the felony-
       firearm conviction for purposes of scoring PRV 7. The instructions did not preclude
       the court from relying on defendant's remaining felony convictions. In addition to
       his felony-firearm conviction, defendant stood convicted of three counts of assault
       with intent to do great bodily harm less than murder, resisting or obstructing a
       police officer, and felon in possession of a firearm, all of which are felonies and
       none of which resulted in a consecutive sentence. Thus, defendant had at least two


                                               -3-
         concurrent felony convictions that could be considered for purposes of PRV
         7. Therefore, the trial court properly assigned 20 points to PRV 7.

       We stress that here, as in Terrell, in addition to defendant’s convictions for CCW,
defendant had convictions for two additional, concurrent felonies, felon in possession of a firearm
and felon in possession of ammunition. Additionally, since neither conviction of felon in
possession of a firearm or felon in possession of ammunition will result “in a mandatory
consecutive sentence,” MCL 777.57(2)(c), the trial court did not err in accessing 20 points under
PRV 7. Terrell, 312 Mich. App. at 469.

        Next, in his Standard 4 Brief, defendant argues that he was denied the effective assistance
of counsel. Since defendant did not preserve this claim by filing a motion for a new trial or a
Ginther3 hearing to develop a record to support the claim,4 People v Sabin (On Second Remand),
242 Mich. App. 656, 658-659; 620 NW2d 19 (2000), “our review is limited to the facts on the
record.” People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413 (2000), citing People v
Hedelsky, 162 Mich. App. 382, 387; 412 NW2d 746 (1987). The record on appeal “consists of ‘the
original papers filed in that court or a certified copy, the transcript of any testimony or other
proceedings in the case appealed, and the exhibits introduced.’ ” People v Gingrich, 307 Mich
App 656, 659 n 1; 862 NW2d 432 (2014), quoting MCR 7.210(A)(1). Whether the facts establish
a violation of the defendant’s constitutional right to the effective assistance of counsel is a question
of constitutional law de novo. People v Trakhtenberg, 493 Mich. 38, 47; 826 NW2d 136 (2012).

        This Court evaluates claims of ineffective assistance of counsel using the standard
established in Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).
People v Hoag, 460 Mich. 1, 5-6; 594 NW2d 57, 59 (1999), citing People v Pickens, 446 Mich.
298; 521 NW2d 797 (1994). “A defendant seeking relief for ineffective assistance in this context
must meet Strickland’s familiar two-pronged standard by showing (1) ‘that counsel’s
representation fell below an objective standard of reasonableness,’ and (2) ‘that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.’ ” People v Douglas, 496 Mich. 557, 592; 852 NW2d 587 (2014),
quoting Lafler v Cooper, 566 U.S. 156, 162; 132 S. Ct. 1376; 182 L. Ed. 2d 398 (2012). “The
defendant has the burden of establishing the factual predicate of his ineffective assistance claim.”
Douglas, 496 Mich. at 592, citing Hoag, 460 Mich. at 6.

        Defendant argues that his trial counsel was constructively absent during the proceedings
and that as such, defendant was denied the effective assistance of counsel. Specifically, defendant
argues that his trial counsel failed to file any pretrial motions pertaining to the traffic stop, failed
to adequately argue the effect of Coe not testifying at the preliminary examination, and relied
entirely on the prosecution’s evidence without performing any independent investigations into the
claims against defendant. Moreover, defendant argues he was denied effective assistance because


3
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
4
 Through counsel, defendant filed a motion to remand this matter to the trial court pursuant to
MCR 7.211(C)(1), requesting that the trial court provide additional basis for its sentencing
decisions under PRV 5 and PRV 7. This Court denied that motion in an order on March 20, 2019.

                                                  -4-
his trial counsel failed to challenge testimony regarding the videorecording of the traffic stop and
defendant’s Miranda waiver, and request jury instructions regarding witness credibility and
weighing conflicting evidence.

        Record evidence reveals that during the traffic stop, defendant was advised of his Miranda
rights when the officer read aloud a “department issued card.” Defendant was subsequently
interviewed and revealed that “he knew the gun” was in his automobile and that “he was a felon
and he wasn’t supposed to be in any kind of possession of guns or ammunition,” and that he was
not carrying a firearm “for protection.” Defendant argues that his trial counsel should have filed
a motion “to limit” the prosecution’s presentation of these statements, regardless of whether such
a motion would have been successful, because the prosecution did not present any evidence that
defendant executed a written waiver of his Miranda rights and the videorecording of the traffic
stop did not show a “proper” waiver. However, the officer testified that he advised defendant of
his Miranda rights, and afterwards, that defendant voluntarily spoke to him during an interview.
Defendant does not explain how his waiver of his Miranda rights was improper. We discern no
argument from defendant that he was not advised of his rights under Miranda, hence we cannot
discern any error by trial counsel for not filing a motion seeking exclusion of relevant evidence.
Because defendant has failed to provide the applicable legal framework for considering his claim
or any argument demonstrating that a motion to suppress would have been appropriate or likely to
succeed, defendant has abandoned this argument on appeal. People v Henry, 315 Mich. App. 130,
148; 889 NW2d 1 (2016), quoting People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480
(1998).

        Relatedly, defendant requests a remand for a Ginther hearing pertaining to this argument.
Under MCR 7.211(C)(1), a motion to remand must be filed “within the time provided for filing
the appellant’s brief,” and such a motion “must be supported by affidavit or offer of proof
regarding the facts to be established at a hearing.” Thus, defendant’s request for a Ginther hearing
is improper, as it was not filed as a separate motion within the time provided for filing his brief on
appeal, and he has not supported his request with an affidavit or an offer of proof. Defendant has
additionally failed to demonstrate that a remand for a Ginther hearing is warranted.

        Defendant next asserts that his trial counsel failed to perform an independent investigation
before trial. He notes that the prosecution did not call Coe as a witness during his preliminary
examination, but does not explain how that fact demonstrates that his trial counsel failed to perform
an independent investigation. We note that defense counsel filed a discovery request pertaining to
the prosecution’s evidence against defendant in June 2018. Defendant does not explain what other
matters or items his trial counsel should have investigated or procured before trial. Instead, he
merely contends that counsel was required to perform an independent investigation based on his
professional obligations under MRPC 1.3, which provides: “A lawyer shall act with reasonable
diligence and promptness in representing a client.” Since counsel promptly requested discovery
materials from the prosecution, defendant has failed to show what further investigation should
have been undertaken or that the investigation undertaken was deficient, and has therefore failed
to establish his claim of ineffective assistance.

         Similarly, defendant argues that his trial counsel failed to “investigate” the videorecording
of the traffic stop or procure an expert witness to examine the videorecording to determine whether
it had been edited. While the videorecording was played during trial, the prosecutor paused it and

                                                 -5-
asked the officer why there was “no noise” during a portion of the videorecording. He replied that
“sometimes the mics [sic], they cut out and they come back in,” and he assumed it was “some kind
of technical error or something like that.” There was no evidence indicating that the
videorecording was edited. The failure “to advance a meritless argument or raise a futile objection
does not constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich. App. 192, 201;
793 NW2d 120 (2010), citing People v Snider, 239 Mich. App. 393, 425; 608 NW2d 502 (2000).
Defendant’s trial counsel was not required to procure an expert witness to analyze the
videorecording when such an act would have been futile. Moreover, defendant fails to provide
any explanation as to the necessity of an expert witness under these circumstances.

        Defendant briefly suggests that the prosecution and defendant’s trial counsel erred when
they permitted the officer to explain why the videorecording lacked sound in certain segments
without having an expert witness analyze it. Defendant does not explain why an expert witness
would have been required, and he does not elaborate on how the lack of such an expert witness
showed a deficient performance that was outcome-determinative. Therefore, we cannot find any
basis on which we could conclude that defendant has established a claim of ineffective assistance.

         Defendant asserts that his trial counsel should have requested M Crim JI 3.6 (witness
credibility) and M Crim JI 5.2 (weighing conflicting evidence). However, those jury instructions
were included among the preliminary jury instructions, and the trial court included those specific
jury instructions when it subsequently instructed the jury. Defendant has failed to demonstrate
that trial counsel was ineffective for failing to request the instructions where the jury received
them.

         To the extent defendant asserts that he was constructively denied counsel, defendant’s
assertion fails. “[I]in [United States v] Cronic, [466 U.S. 648, 659-662; 104 S. Ct. 2039; 80 L. Ed. 2d
657 (1984)], the United States Supreme Court identified three rare situations in which the
attorney’s performance is so deficient that prejudice is presumed.” People v Frazier, 478 Mich.
231, 243; 733 NW2d 713 (2007), cert den 552 U.S. 1071 (2007), citing Cronic, 466 U.S. at 659.
“One of these situations involves the complete denial of counsel, such as where the accused is
denied counsel at a ‘critical stage’ of the proceedings.” Frazier, 478 Mich. at 243, citing Cronic,
466 U.S. at 659. “The other two situations in which prejudice is presumed are as follows: (1)
‘counsel entirely fails to subject the prosecution’s case to meaningful adversarial testing’; and (2)
where counsel is called upon to render assistance under circumstances where competent counsel
very likely could not.” Frazier, 478 Mich. at 243 n 10, quoting Cronic, 466 U.S. at 659-660.
Accordingly, a constructive denial of counsel occurs when “counsel is provided but does nothing,
that is, no actual assistance for the accused’s defence is provided, in that counsel entirely fails to
subject the prosecution’s case to meaningful adversarial testing . . . .” People v Mitchell, 454 Mich.
145, 154; 560 NW2d 600 (1997), citing Cronic, 466 U.S. at 654, 659 (quotation marks omitted). “
‘For purposes of distinguishing between the rule of Strickland and that of Cronic, [the] difference
is not of degree but of kind.’ ” Frazier, 478 Mich. at 243, quoting Bell v Cone, 535 U.S. 685, 697;
122 S. Ct. 1843; 152 L. Ed. 2d 914 (2002) (alteration in original). “The Cronic test applies when the
attorney’s failure is complete, while the Strickland test applies when counsel failed at specific
points of the proceeding.” Frazier, 478 Mich. at 244, citing Bell, 535 U.S. at 697. “Cronic applies
in ‘circumstances that are so likely to prejudice the accused that the cost of litigating their effect
in a particular case is unjustified.’ ” Woods v Donald, __ US __, __; 135 S. Ct. 1372, 1378; 191 L
Ed 2d 464 (2015), citing Cronic, 466 U.S. at 658.

                                                 -6-
         During trial, defense counsel conducted voir dire, cross-examined the prosecution’s
witnesses, and made an opening statement and closing argument wherein he advocated for
defendant’s acquittal. Additionally, as discussed above, defendant has failed to demonstrate that
his trial counsel’s performance fell below an objective standard of reasonableness. Therefore,
defendant has failed to demonstrate that his trial counsel did nothing and entirely failed to subject
the prosecution’s case to meaningful adversarial testing.

       Defendant next argues in his Standard 4 Brief that he is entitled to a new trial because of
prosecutorial misconduct. He failed to preserve these claims with timely and specific objections
below, and we conclude that one minor error was cured. See People v Brown, 294 Mich. App. 377,
382; 811 NW2d 531 (2011), citing People v Unger, 278 Mich. App. 210, 234-235; 749 NW2d 272
(2008). Accordingly, we find no basis for relief.

        Unpreserved claims of prosecutorial misconduct are reviewed for plain error affecting
substantial rights. People v Vandenberg, 307 Mich. App. 57, 61; 859 NW2d 229 (2014). To avoid
forfeiture under the plain error rule, the defendant must demonstrate that an error occurred, the
error was plain, and the plain error affected substantial rights. People v Buie, 285 Mich. App. 401,
407; 775 NW2d 817 (2009), citing People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).
“The third prong requires a showing of prejudice, which occurs when the error affected the
outcome of the lower court proceedings.” People v Putman, 309 Mich. App. 240, 243; 870 NW2d
593 (2015), citing Carines, 460 Mich. at 763. “Reversal is warranted only when the plain, forfeited
error resulted in the conviction of an actually innocent defendant or when an error ‘seriously
affect[ed] the fairness, integrity or public reputation of judicial proceedings’ independent of the
defendant’s innocence.” Carines, 460 Mich. at 763-764, quoting United States v Olano, 507 U.S.
725, 736-737; 113 S. Ct. 1770; 123 L. Ed. 2d 508 (1993) (quotation marks omitted; alteration in
original).

       “A prosecutor has committed misconduct if the prosecutor abandoned his or her
responsibility to seek justice and, in doing so, denied the defendant a fair and impartial trial.”
People v Lane, 308 Mich. App. 38, 62; 862 NW2d 446 (2014) (citation omitted). “The test of
prosecutorial misconduct is whether the defendant was denied a fair and impartial trial.” People
v Mesik (On Reconsideration), 285 Mich. App. 535, 541; 775 NW2d 857 (2009), citing People v
Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). This Court considers claims of prosecutorial
misconduct on a case-by-case basis, and the prosecutor’s remarks must be considered in context.
People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010), citing People v Akins, 259 Mich
App 545, 562; 675 NW2d 863 (2003).

         “Prosecutors are typically afforded great latitude regarding their arguments and conduct at
trial,” and “[t]hey are generally free to argue the evidence and all reasonable inferences from the
evidence as it relates to their theory of the case.” Unger, 278 Mich. App. at 236, citing People v
Bahoda, 448 Mich. 261, 282; 531 NW2d 659 (1995). “A prosecutor’s good-faith effort to admit
evidence does not constitute misconduct.” Dobek, 274 Mich. App. at 70 (citation omitted). “It is
well established that ‘a State may not knowingly use false evidence, including false testimony, to
obtain a tainted conviction . . . .’ ” People v Smith, 498 Mich. 466, 475-476; 870 NW2d 299 (2015),
quoting Napue v People of State of Illinois, 360 U.S. 264, 269; 79 S. Ct. 1173; 3 L. Ed. 2d 1217 (1959).
However, it is defendant’s burden to demonstrate that the evidence or testimony was in fact false.
See People v Bass, 317 Mich. App. 241, 272; 893 NW2d 140 (2016) (holding that the defendant

                                                -7-
failed to show that the testimony elected by the prosecution was actually false). Moreover,
“[j]urors are presumed to follow their instructions, and instructions are presumed to cure most
errors.” Abraham, 256 Mich. App. at 279 (citations omitted).

        Defendant first asserts that the jury was potentially “tainted” when the prosecutor
incorrectly told the jury that the evidence presented during trial would demonstrate that the
handgun was loaded at the time of the traffic stop. However, the officer testified that the handgun
was not loaded during the traffic stop, but rather, only the handgun’s magazine was loaded, and
the magazine was not inside of the handgun at that time. Additionally, the jury was instructed by
the trial court that: “Lawyer’s statements and arguments are also not evidence. They are only
meant to assist you in understanding the evidence and each sides [sic] legal theory. You should
only accept things the lawyers say that are supported by the evidence or by your own common
sense and general knowledge.” While defendant correctly observes that the prosecutor made a
misstatement during her opening statement, evidence that corrected the misstatement was
introduced during trial, and the trial court instructed the jury that the statements of the prosecutor
and defendant’s trial counsel were not evidence. Defendant does not explain how the prosecutor’s
misstatement resulted in a prejudicial effect, or why the trial court’s instruction was insufficient to
cure any error caused by the prosecutor’s misstatement. Therefore, defendant’s assertion fails.

        Defendant next contends that he was denied a fair trial because the prosecution overlooked
the police officers’ decision to not scientifically test Coe’s blood for intoxication and the handgun
for defendant’s DNA. Coe testified that defendant picked her up from “a house or a party,” and
that “[t]he first thing” she said to the officer “was, ‘I’m intoxicated.” Additionally, a bag of
marijuana was discovered during a search of the automobile. During trial, the officer indicated
that he did not smell any alcohol on Coe during the traffic stop and that she did not show any signs
of being intoxicated. Moreover, during the traffic stop, defendant told the officer that defendant’s
“DNA would probably be on the gun” because he had “touched and handled the gun before.” The
officer explained that the handgun was not tested for DNA evidence because of laboratory
backlogs and because Coe admitted to owning the handgun and defendant acknowledged it would
probably have his DNA on it. During her closing argument, the prosecutor contended that Coe’s
testimony that she was intoxicated during the traffic stop was unreliable given the officer’s
testimony and the videorecording of the traffic stop.

        Defendant questions why the police did not analyze a sample of Coe’s blood given that a
bag of marijuana was discovered and Coe testified that defendant had picked her up from a house
or a party. While defendant does not precisely provide an explanation as to how this query would
have been pertinent, defendant asserts that the prosecutor “expressed repeatedly to the jury” that
Coe “was lying in her testimony” so that the prosecutor could “secure a conviction” because the
prosecutor “knew full well” that the police failed to test Coe’s blood. Defendant has failed to
explain why the police were required to test Coe’s blood or why it was improper for the prosecutor
to rely upon the evidence presented during trial to raise questions regarding Coe’s credibility.
During a trial, a prosecutor is “generally free to argue the evidence and all reasonable inferences
from the evidence as it relates to their theory of the case.” Unger, 278 Mich. App. at 236, citing
Bahoda, 448 Mich. at 282. We discern no error.

      Defendant asserts in a cursory fashion that the prosecutor overlooked the failure to test the
handgun for DNA evidence. Defendant posits that if the police had done so and that evidence was

                                                 -8-
presented during trial, then the jury would have been presented with different evidence. However,
defendant does not explain how the failure to collect or present DNA evidence resulted in
prosecutorial misconduct. Moreover, defendant fails to demonstrate why the prosecutor was
required to ensure that the police test the handgun for DNA evidence where defendant admitted
that his DNA would likely be present on the handgun, or how any results from a DNA evidence
test would have been dispositive during trial. “ ‘An appellant may not merely announce his
position and leave it to this Court to discover and rationalize the basis for his claims, nor may he
give only cursory treatment with little or no citation of supporting authority.’ ” Henry, 315 Mich
App at 148, quoting Kelly, 231 Mich. App. at 640-641. Defendant has failed to develop this
argument or provide any legal authority in support of it.

        Defendant next argues that the prosecutor committed misconduct by presenting the
officer’s testimony that defendant waived his Miranda rights because there was no corroborating
evidence. Defendant asserts that the prosecutor overlooked the officer’s “questionable tactics”
since there was no other evidence of waiver. However, a prosecutor is “generally free to argue the
evidence and all reasonable inferences from the evidence as it relates to their theory of the case.”
Unger, 278 Mich. App. at 236, citing Bahoda, 448 Mich. at 282. Again, defendant has failed to
explain why the prosecutor was not free to rely upon the officer’s testimony and to make arguments
based on that evidence.

         Defendant also asserts that the prosecutor confused the jury into believing that he “had a
right to infringe or restrict” Coe’s right to own a firearm under the Second Amendment of the
United States Constitution. Defendant does not identify where in the record the prosecutor raised
such an argument, and does not explain how the Second Amendment rights of another person
relate to his argument that the prosecutor committed misconduct. “ ‘An appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his claims,
nor may he give only cursory treatment with little or no citation of supporting authority.’ ” Henry,
315 Mich. App. at 148, quoting Kelly, 231 Mich. App. at 640-641.

        Defendant next argues in his Standard 4 Brief that he is entitled to a new trial because of
cumulative error. Generally, this Court reviews a claim of cumulative error “to determine if the
combination of alleged errors denied defendant a fair trial.” People v Knapp, 244 Mich. App. 361,
387; 624 NW2d 227 (2001) (citations omitted). “The cumulative effect of several minor errors
may warrant reversal even where individual errors in the case would not warrant reversal.” Knapp,
244 Mich. App. at 388; 624 NW2d 227 (2001) (citations omitted). “In order to reverse on the
grounds of cumulative error, the errors at issue must be of consequence,” or “[i]n other words, the
effect of the errors must have been seriously prejudicial in order to warrant a finding that defendant
was denied a fair trial.” Id. (citations omitted).

         As discussed above, defendant has failed to demonstrate that any uncured errors occurred
in the trial court. Therefore, defendant’s assertion of cumulative error fails. See People v Gaines,
306 Mich. App. 289, 310; 856 NW2d 222 (2014), quoting Bahoda, 448 Mich. at 292 n 64 (“[o]nly
‘actual errors’ are aggregated when reviewing a cumulative-error argument.”). Because we
discern no prejudicial error, it follows that we cannot find cumulative error sufficient to warrant a
new trial.



                                                 -9-
Affirmed.

                   /s/ Stephen L. Borrello
                   /s/ Patrick M. Meter
                   /s/ Michael J. Riordan




            -10-